DAVIS, Judge.
Dustin D. Odom challenges the thirty-six-month prison term imposed following a revocation of his community control for the original offense of possession of a controlled substance. The only issue raised by Odom’s counsel and answered by the State is related to the possession issue discussed in State v. Adkins, 71 So.3d 184 (Fla. 2d DCA), review granted, 71 So.3d 117 (Fla.2011). But Odom’s revocation *848was based on a technical violation and does not involve any possession-related new law violations. Because the Adkins issue relates only to his underlying conviction and not to the revocation and sentence currently before this court, we affirm Odom’s revocation and resulting sentence without further comment.
Affirmed.
NORTHCUTT and BLACK, JJ., Concur.